IN THE
                              TENTH COURT OF APPEALS



                                       No. 10-18-00280-CR

                            IN RE JEREMY PAUL CASTILLO


                                      Original Proceeding



                               MEMORANDUM OPINION

        In this original proceeding, Relator Jeremy Paul Castillo has filed a pro se petition

for writ of mandamus, seeking an order from this Court directing the Texas Department

of Criminal Justice to correctly credit his sentence with the time he spent in jail prior to

the imposition of his sentence.1 However, the appropriate vehicle for the relief he seeks

is through a petition for writ of habeas corpus. See TEX. GOV’T CODE ANN. § 501.0081(b)

(West 2012) (inmate may file application for writ of habeas corpus after exhausting

remedies through prison resolution system); see also Ex parte Ybarra, 149 S.W.3d 147, 148


1
  The petition has numerous procedural deficiencies. It lacks proof of service; a copy of all documents
presented to this Court must be served on all parties (i.e., the Texas Department of Criminal Justice as
respondent) and must contain proof of service. TEX. R. APP. P. 9.5, 52.2. Additionally, it does not include
the certification required by Rule 52.3(j). Id. 52.3(j). To expedite this matter, we implement Rule of
Appellate Procedure 2 to suspend these requirements. Id. 2.
n.1 (Tex. Crim. App. 2004) (“The requirement of section 501.0081 is not applicable to

mandamus proceedings, since the plain language of the statute states that an applicant is

required to exhaust with the Texas Department of Criminal Justice, Correctional

Institutions Division, administrative system before filing an application for a writ of

habeas corpus.”); see also Ex parte Molina, 483 S.W.3d 24, 27 (Tex. Crim. App. 2016)

(request for nunc pro tunc judgment or petition for writ of mandamus may be appropriate

when inmate claims judgment inaccurately reflects pre-sentence time served, but claim

regarding miscalculation of time by Texas Department of Criminal Justice must be

brought in habeas proceeding).

        Even if we were to construe Relator’s petition as a petition for a writ of habeas

corpus, we would have no jurisdiction to consider his request for relief. An intermediate

court of appeals has no jurisdiction over post-conviction writs of habeas corpus in felony

cases. See Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex. App.—Texarkana 2005, orig.

proceeding) (citing TEX. CODE CRIM. PROC. ANN. art. 11.07(3)(a), (b) (West 2015)); Self v.

State, 122 S.W.3d 294, 294-95 (Tex. App.—Eastland 2003, no pet.) (same). The Court of

Criminal Appeals and this court have recognized that “the exclusive post-conviction

remedy in final felony convictions in Texas courts is through a writ of habeas corpus

pursuant to [article] 11.07.” Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996);

see Ex parte Mendenhall, 209 S.W.3d 260, 261 (Tex. App.—Waco 2006, no pet.); art.

11.07(3)(b) (“An application for writ of habeas corpus filed after final conviction in a

felony case, other than a case in which the death penalty is imposed, must be filed with

the clerk of the court in which the conviction being challenged was obtained, and the


In re Castillo                                                                         Page 2
clerk shall assign the application to that court. When the application is received by that

court, a writ of habeas corpus, returnable to the Court of Criminal Appeals, shall issue by

operation of law.”). Furthermore, intermediate courts of appeals do not have original

habeas corpus jurisdiction in criminal-law matters. Ex parte Hearon, 3 S.W.3d 650 (Tex.

App.—Waco 1999, orig. proceeding). Finally, this Court has no mandamus jurisdiction

over the Texas Department of Criminal Justice. See TEX. GOV’T CODE ANN. § 22.221 (West

Supp. 2017).

        Because we have no jurisdiction over this matter, we dismiss Castillo’s petition for

lack of jurisdiction.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed September 5, 2018
[CV06]




In re Castillo                                                                        Page 3